Cite as 2013 Ark. 408

                SUPREME COURT OF ARKANSAS
                                       No.   CR-13-268

                                                  Opinion Delivered   October 10, 2013

TIMOTHY W. HARRIS                                 PRO SE MOTION FOR BELATED
    PETITIONER                                    APPEAL [PULASKI COUNTY
                                                  CIRCUIT COURT, 60CR-07-4972,
v.                                                HON. LEON JOHNSON, JUDGE]
STATE OF ARKANSAS
    RESPONDENT
                                                  MOTION DENIED.


                                        PER CURIAM


       In 2009, judgment was entered reflecting that petitioner Timothy W. Harris had been

found guilty of two counts of aggravated robbery and two counts of Class B felony theft of

property, as well as employing a firearm while committing the crimes. He was sentenced to

an aggregate term of 504 months’ imprisonment. The Arkansas Court of Appeals affirmed.

Harris v. State, 2010 Ark. App. 448. The mandate was issued on June 15, 2010.

       On August 27, 2010, seventy-three days after the mandate was issued, petitioner filed

in the trial court a pro se petition for relief pursuant to Arkansas Rule of Criminal Procedure

37.1 (2009). In the petition, petitioner contended that he had not been afforded effective

assistance of counsel and that the enhancement of his sentence was in error. On October 30,

2012, the trial court denied the petition on the ground that it was untimely filed. Petitioner

did not file a timely notice of appeal from the order as required by Arkansas Rule of Appellate

Procedure–Criminal 2(a)(4) (2012), and he now seeks leave to proceed with a belated appeal.

       We need not consider the merits of the motion for belated appeal because it is clear
                                      Cite as 2013 Ark. 408

from the record that petitioner could not prevail if an appeal were permitted to go forward.

An appeal from an order that denied a petition for postconviction relief will not be allowed

to proceed where it is clear that the appellant could not prevail. Holliday v. State, 2013 Ark.

47 (per curiam); Bates v. State, 2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per

curiam). In this case, the trial court did not have jurisdiction to consider petitioner’s Rule

37.1 petition because the petition was not timely filed.

       Pursuant to Arkansas Rule of Criminal Procedure 37.2(c), when there was an appeal

from a judgment of conviction, a petition for relief must be filed in the trial court within sixty

days of the date that the mandate was issued by the appellate court. The time limitations

imposed in Rule 37.2(c) are jurisdictional in nature, and, if the petition is not filed within that

period, a trial court lacks jurisdiction to grant postconviction relief. Holliday, 2013 Ark. 47;

Bates, 2012 Ark. 394; Talley v. State, 2012 Ark. 314 (per curiam). The petition before the trial

court was not timely filed, and, thus, the trial court had no jurisdiction to grant the relief

sought. Where the trial court lacks jurisdiction, the appellate court also lacks jurisdiction.

Holliday, 2013 Ark. 47; Winnett v. State, 2012 Ark. 404 (per curiam); Martin, 2012 Ark. 312.

       Motion denied.




                                                2